Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of method claims 7-11 in the reply filed on 10/28/2021 is acknowledged.
Response to Amendment
Applicant’s amendments, filed 10/28/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 11, the cancellation of claims 4-6, 14-19 and 21-24 and the addition of new claims 26-30 that depend on elected claims 7-11.  Claims 1-3, 7-13, 20 and 25-30 remain pending with claims 1-3, 12-13, 20 and 25 withdrawn as directed to non-elected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being US Patent Application Publication 20170022608 by King et al.
Claim 10:  King discloses ALD deposition of titania on barium titanate (0033-0037, 0056).
Claims 11 and 30:  ALD includes building up a thickness and therefore the process as taught by King will necessarily include an iteration that encompasses the claimed process (i.e. ALD deposition of titania at a thickness of 0.5 to 1.5nm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20030026989 by George et al.
Claim 7:  George discloses a method of making oxidation resistant metal particles including a metal particle exposed to a vacuum and applying an ALD coating thereto (0037-0040, 0025, 0045).  George does not specifically disclose the number of alternating cycles; however, disclose the number of cycles directly affects the thickness (i.e. rate of deposition) and therefore it would have been obvious to have determined the optimum number of cycles, including 10 to 100 to provide the desired thickness.

Claim 9:  George discloses the rare earth oxide (0037, see yttrium).
Claim 26:  George discloses Zn or Al particles (0083).

Claim(s) 10, 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170022608 by King et al.
Claim 10:  While examiner maintains the position as set forth above, King discloses ALD deposition of titania coating and barium titanate particles (0033-0037, 0056) and therefore using these two collectively would have been obvious as predictable.
Claims 11 and 30:  King discloses a coating that encompasses the claimed coating (0056) and therefore at the very least, makes obvious the claimed coating thickness. 

Claims 8, 10, 11, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. with King.
Claim 8:  George discloses all that is taught above and examiner cites here King which discloses predictable results in the use of TiCl4 and water for ALD of titania and therefore using such would have been obvious as predictable (0078).
Claim 10:  George discloses ALD of various particles, including oxide particles; however, fails to disclose the barium titanate.  However, King discloses barium titanate particles is known to be coated with ALD titania coating and therefore taking the references collectively it would KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 27:  George discloses any number of particles, including metal particles in general; however, fails to explicitly disclose Cu particles.  However, King, also discloses metal particles coated with ALD and discloses such metal particles include copper (0056) and therefore taking the level of one of ordinary skill in the art at the time of the invention as well as that as disclosed by the references, using a Cu particles for an ALD coating would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claims 11 and 30: George discloses thicknesses of up to 20 nm and thus encompasses all the claimed range (and specifically discloses 0.5 nm, see claim 1).  King discloses a coating that encompasses the claimed coating thickness (0056).  Therefore, the claimed range is obvious as predictable and because it is overlapped by a range taught by the prior art.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. with US Patent 6858546 by Niinisto et al.
George discloses all that is taught above and discloses ALD of yttrium oxide coatings; however, fails to explicitly disclose the claimed cycle.  However, Niinisto discloses an ALD process for forming yttria and discloses using ozone as the oxidizing gas and KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. with US Patent Application Publication 20190180896 by Karlen et al.
George discloses magnetic and aluminum alloy particles (0024); however, fails to discloses the claimed metal.  However, Karlen discloses a magnetic aluminum alloy include AlSi10Mg and therefore taking the references collectively it would have been obvious to one of ordinary skill in the art to have modified George to provide a AlSi10Mg particle for ALD coating because George discloses magnetic particles benefit from ALD coating and Karlen discloses magnetic particles include those comprising AlSi10Mg. Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718